DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 38 both recite the limitation “an at least in part elastically deformable element” – it is not clear what the metes and bounds of “at least in part” include.
Claim 25 recites: “a press comprising...a forming tool…the forming tool and the workpiece are arranged in the container” then, “removing the container from the press with the forming tool.” It is unclear how the container which accommodates the forming tool can be removed from the press when the forming tool is part of the press.
In claim 25, line 3, the claim sets forth a “wherein” limitation including “during forming of the workpiece” – it is unclear at this point in the claim if an active “forming” step is required.


heating at least one of the workpiece or the forming tool; and 
forming the workpiece using the press so as to obtain a formed workpiece…
the process further comprising:
arranging the forming tool and the workpiece in a container comprising at least one opening, such that when the forming tool and the workpiece are arranged in the container, one side of the workpiece faces the forming tool and another side of the workpiece is directed towards the at least one opening;
heating the workpiece and the forming tool when they are in the container;
arranging the container in the press such that the other side of the workpiece, which is directed towards the at least one opening, is facing the elastically deformable element, wherein the forming of the workpiece using the press is carried out while the forming tool and the workpiece are in the container; and
removing the container from the press with the forming tool and the formed workpiece still being in the container and with the at least in part elastically deformable element still being in the press.”
It is not clear if the limitation “the process further comprising:” is meant to further limit the “heating” and “forming” steps or to be in addition to the “heating” and “forming” steps. Specifically, it is unclear if the second recitation of “heating” is meant to be an additional heating step or further define the first recitation of “heating.” If the latter, as understood by the specification, the first heating recitation has an alternative of either the tool or workpiece being formed while the second recitation of heating requires both. Therefore, the claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim 36 recites “a container comprising at least one opening” – since these limitations were already set forth in claim 25 it is not clear if these limitations are in addition to the previously set forth container or if it is an additional container.
Claim 37 recites “at least one of the elastically deformable element” since this limitation was already set forth in claim 25 it is not clear if this limitation is in addition to the previously set forth element or if it is an additional element. Also on line 4 of claim 37, the recitation “is heated” is unclear if it is meant to introduce an additional heating step or refer to one of the previous heating steps.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation “a heating device configured to heat at least one of the workpiece or the forming tool”, and the claim also recites “wherein the heating device is configured to heat the workpiece and the forming tool” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 38, line 16 recites: “so as to obtain a formed workpiece” – it is not clear if the previous “workpiece” becomes the “formed workpiece” or if an additional element is required. The remainder of the claim only refers to “the workpiece” – therefore it is not clear which element is begin referred to. It is suggested to delete “so as to obtain a formed workpiece” to overcome this rejection.
Claim 48 recites: “wherein the workpiece comprises at least one of: a blank, a plate, or sheet metal.”
Claim 49 recites: “wherein the workpiece comprises a material selected from at least one of: at least one composite, aluminium or titanium or any alloy thereof, steel, nickel, or an alloy including nickel.”
Claims 48 and 49 are both attempting to further define the “workpiece;” however, the workpiece has not been positively recited; therefore, it is unclear what is required by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgren (US Patent 4,711,111) on view of Sikora et al. (hereafter “Sikora”) (US 2012/0152410), as best understood.
claims 25 and 38, Hellgren discloses a system and method for forming of a workpiece (9), the system comprising:
a press (1) comprising a pressure generator (14), a forming tool (8), and an at least in part elastically deformable element (diaphragm 15), wherein, during forming of the workpiece (9), the workpiece is arranged adjacent to the forming tool (8) and the elastically deformable element  (15) and between one side of the elastically deformable element (15) and a forming surface of the forming tool (8) so that one side of the workpiece  (9) faces the elastically deformable element (15) and another side of the workpiece faces the forming tool (8), as seen in Figure 2, and 
wherein the pressure generator (14) is configured to exert a forming pressure of at least 5 MPa [Column 1, lines 30-35 and 45] on the elastically deformable element (15) and/or the forming tool (8) so as to pressurize at least one of one side of the elastically deformable element (15) opposite to the side of the elastically deformable element (15) facing the workpiece (9), or a surface of the forming tool (8) opposite to the forming surface, thereby causing the elastically deformable element (15) to deform so as to cause the side of the workpiece (9) facing the forming tool (8) and the forming surface to be pressed against each other such that the workpiece is formed at least in part in accordance with the shape of the forming surface, 
a container (tray 3, 4, 5) comprising at least one opening, the container being arranged to accommodate the forming tool (8) and the workpiece (9) such that when the forming tool (8) and the workpiece (9) are arranged in the container (3, 4, 5), one side of the workpiece faces the forming tool (8) and another side of the workpiece is directed towards the at least one opening, (as seen in Figure 2);

wherein the container (3, 4) can be removed from the press with the forming tool and the formed workpiece still being in the container and with the at least in part elastically deformable element still being in the press [Column 3, lines 12-13].
Hellgren discloses the invention substantially as claimed except for a heating device configured to heat at least one of the workpiece or the forming tool such that the temperature of the at least one of the workpiece or the forming tool during the forming of the workpiece by way of the forming pressure is higher than the ambient temperature and wherein the heating device is configured to heat the workpiece and the forming tool when they are in the container. Sikora is relied upon to teach an apparatus and a forming method including a heating device [heating system include preheating furnace 8, furnace 10 and hot gases that are supplied via lines 5, 6, 7 for further heat treatments in the furnaces or the forming tool, as described in at least paragraph 0027] the heating device is configured to heat both a workpiece (2/11) and forming tool (9) such that the temperature of the at least one of the workpiece (2/11) or the forming tool (9)is  higher than the ambient temperature [paragraph 0026, 0028] during the forming of the workpiece (2/11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Hellgren’s press system would have heating device, as taught by Sikora, since Sikora teaches its commonly known that presses includes heating devices to increase the workpieces ductility [paragraph 0005].
claim 39, Hellgren discloses the invention substantially as claimed except for wherein the elastically deformable element is constituted by or includes at least one of natural and synthetic rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the elastically deformable element since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416.
With regards to claims 29 and 40, Hellgren discloses further comprising: a thermally insulating element (protective pad of elastic material 6) arranged between the workpiece and the elastically deformable element such that the thermally insulating element is arranged adjacent to the workpiece and the elastically deformable element, respectively, so as to thermally insulate the elastically deformable element from the workpiece during forming of the workpiece.
With regards to claims 30 and 41, Hellgren discloses wherein the thermally insulating element (6) can be arranged relatively to the container such that the thermally insulating element at least in part closes the at least one opening of the container.
With regards to claims 31 and 42, Hellgren discloses wherein at least a portion of the container (3, 4) is considered to be thermally insulated.
With regards to claims 32 and 43, Hellgren discloses wherein the forming tool (8) is removably arranged in the press [the tool 8 is arranged on the bottom of tray 3, 4, and the tray can be withdrawn from the press (1) as described in Column 2, lines 55-65 & Column 3, lines 10-15].
With specific regards to claim 44, it is further noted that Sikora teaches wherein the heating device (8 or 10) is separately arranged with respect to the press (9) [as seen in Figure 1].
claim 45, it is further noted that Sikora teaches wherein the heating device comprises an induction heating device [paragraph 0012].
With regards to claim 46, Hellgren discloses wherein the elastically deformable element (15) comprises a resilient membrane or diaphragm, wherein the pressure generator (14) is configured to controllably exert the forming pressure on the elastically deformable element by way of controllably supplying a pressure medium to a pressure cell (16) in which the elastically deformable element (15) is arranged, whereby the pressure medium pressurizes the one side of the elastically deformable element (15) [Column 2, lines 35-50].
With regards to claim 47, Hellgren discloses wherein the elastically deformable element comprises a pad or cushion, wherein the pressure generator is configured to controllably exert the forming pressure on the elastically deformable element by controllably pressing the elastically deformable element against the workpiece.
It is noted that the limitations of claims 48 and 49 are directed to the particular features of the workpiece; however, the claims are actually directed to a system for forming a workpiece, but the workpiece has not been positively recited; therefore the limitations are not given patentable weight. It is noted that the Hellgren discloses sheet metal workpiece 9.
With regards to claims 26 and 37, Hellgren discloses wherein the pressure generator (14) is configured to exert a forming pressure in a pressure range of 5 MPa to 200 MPa on at least one of the elastically deformable element and the forming tool [Column 1, lines 30-35, 45].
With regards to claim 27, Sikora teaches wherein the at least one of the workpiece or the forming tool is heated such that the temperature of the at least one of the workpiece or the forming tool during forming of the workpiece is between 200 °C and 500 °C [workpiece heated to a temperature of at least 850 degrees, paragraph 0026].
claims 28 and 37, Sikora teaches wherein the at least one of the workpiece or the forming tool is heated such that the temperature of the at least one of the workpiece or the forming tool during forming of the workpiece is between 250 °C and 350 °C [workpiece heated to a temperature of at least 850 degrees, paragraph 0026].
With regards to claim 33, the combination of Hellgren and Sikora teaches the invention substantially as claimed except for actively cooling the formed workpiece. It is considered to be well known in the art that a workpiece naturally cools when removed from the heat or an actively cooling step can also be implemented to expedite the process, Sikora explicit refers to “rapid cooling” in paragraph 0030. It would have been obvious to actively cool the formed workpiece since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for cooling, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
With regards to claim 34, the combination of Hellgren and Sikora teaches the invention substantially as claimed except for further comprising at least one of trimming or shaving or sensing at least one dimension of the formed workpiece. It is considered to be well known in the art that a formed workpiece undergoes a finishing treatment such as trimming, shaving, sensing, coating, cleaning or honing. It would have been obvious to trim, shave or sense at least one dimension of the formed workpiece since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for finishing, with a reasonable expectation of success. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
claim 35, Hellgren discloses wherein the arranging of the container (3, 4) in the press such that the other side of the workpiece, which is directed towards the at least one opening, is facing the elastically deformable element (15), is such that the elastically deformable element is between the at least one opening and the forming tool and the workpiece during the forming of the workpiece, as seen in Figure 2.
With regards to claim 36, Hellgren discloses wherein the arranging of the forming tool (8) and the workpiece (9) in a container (3, 4) comprising at least one opening and a bottom and side walls terminating in a peripheral rim surrounding the opening, such that when the forming tool (8) and the workpiece (9) are arranged in the container (3, 4), one side of the workpiece faces the forming tool (8) and another side of the workpiece is directed towards the at least one opening, is such that the side of the workpiece facing the forming tool and the side of the workpiece directed towards the at least one opening are opposite sides of the workpiece, as seen in Figure 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725